EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Christopher C. Bolten on 6/1/2022.
The application has been amended as follows: 
9. 	 (Currently Amended) The medical system according to claim 8
10. 	(Currently Amended) The medical system according to 
11. 	(Currently Amended) The medical system according to claim 5
- enabling movement of the body of the medical device in the advancement direction as long as the force signal has not reached a force threshold, 
- modifying the movement of the body of the medical device when the force signal reaches the force threshold. 
13. 	 (Currently Amended) The medical system according to claim 5
- enabling movement of the body of the medical device in the advancement direction as long as the depth signal has not reached a depth threshold, 
- modifying the movement of the body of the medical device when the depth signal reaches the depth threshold. 

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892 of 6/9/2022. In an exemplary prior art reference, Oettinger et al. (US 8092457) discloses an apparatus involving a body (e.g. 15) and a first electrode (e.g. 9) and a second electrode (e.g. 10), but fails to disclose at least the first electrode and/or the second electrode being arranged on an external surface of the body. There would have been no obvious reason to modify the Oettinger et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Oettinger et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Oettinger et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. In an exemplary prior art reference, Kwon (US 8795285) discloses an apparatus involving a body (e.g. 34) and a first probe (e.g. 9) and a second probe (e.g. 10) arranged on an external surface of said body (e.g. Fig. 2A), but fails to disclose at least the probes comprise a first electrode and/or a second electrode in combination with an electric generator as claimed. There would have been no obvious reason to modify the Kwon apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Kwon apparatus incapable of continuing to operate/behave in the particular manner set forth within the Kwon reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775